CONTINUING GUARANTY




TO:           WELLS FARGO BANK, NATIONAL ASSOCIATION


1.           GUARANTY; DEFINITIONS.  In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to
American Wholesale Book Company, Inc., a corporation organized under the laws of
the State of Alabama ("Borrower"), by WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank"), and for other valuable consideration, the undersigned Books-A-Million,
Inc., a corporation organized under the laws of the State of Delaware (“BAM”);
Booksamillion.com, Inc., an Alabama corporation (“BCI”); and BAM Card Services,
LLC, a Virginia limited liability company (“BAM Card Services (jointly and
severally, "Guarantor"), jointly and severally unconditionally guarantee and
promise to pay to Bank, or order, on demand in lawful money of the United States
of America and in immediately available funds, any and all Indebtedness of
Borrower to Bank.  The term "Indebtedness" means any and all advances, debts,
obligations and liabilities of Borrower, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, arising out of that certain Amended and Restated
Bond Purchase Agreement dated as of June 30, 2011 (the “Bond Purchase
Agreement”) between Borrower and Bank and  whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.  This Guaranty is a
guaranty of payment and not collection.


2.           MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION
UNDER OTHER GUARANTIES.  The liability of Guarantor shall not exceed at any time
the sum of Five Million Eight Hundred Eighty Thousand Dollars ($5,880,000.00)
for principal, plus all interest thereon and costs and expenses pertaining to
the enforcement of this Guaranty and/or the collection of the Indebtedness of
Borrower to Bank.  Notwithstanding the foregoing, Bank may permit the
Indebtedness of Borrower to exceed Guarantor's liability.  This is a continuing
guaranty and all rights, powers and remedies hereunder shall apply to all past,
present and future Indebtedness of Borrower to Bank, including that arising
under successive transactions which shall either continue the Indebtedness,
increase or decrease it, or from time to time create new Indebtedness after all
or any prior Indebtedness has been satisfied, and notwithstanding the death,
incapacity, dissolution, liquidation or bankruptcy of Borrower or Guarantor or
any other event or proceeding affecting Borrower or Guarantor.  This Guaranty
shall not apply to any new Indebtedness created after actual receipt by Bank of
written notice of its revocation as to such new Indebtedness; provided however,
that loans or advances made by Bank to Borrower after revocation under
commitments existing prior to receipt by Bank of such revocation, and
extensions, renewals or modifications, of any kind, of Indebtedness incurred by
Borrower or committed by Bank prior to receipt by Bank of such revocation, shall
not be considered new Indebtedness.  Any such notice must be sent to Bank by
registered U.S. mail, postage prepaid, addressed to its office at San Gabriel
Valley Regional Commercial Banking Office, 1000 Lakes Drive, Suite 250, West
Covina, California 91790, or at such other address as Bank shall from time to
time designate.  Any payment by Guarantor shall not reduce Guarantor's maximum
obligation hereunder unless written notice to that effect is actually received
by Bank at or prior to the time of such payment.  The obligations of Guarantor
hereunder shall be in addition to any obligations of Guarantor under any other
guaranties of any liabilities or obligations of Borrower or any other persons
heretofore or hereafter given to Bank unless said other guaranties are expressly
modified or revoked in writing; and this Guaranty shall not, unless expressly
herein provided, affect or invalidate any such other guaranties.


3.           OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE
OF LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations hereunder are joint
and several and independent of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against Guarantor whether action
is brought against Borrower or any other person, or whether Borrower or any
other person is joined in any such action or actions.  Guarantor acknowledges
that this Guaranty is absolute and unconditional, there are no conditions
precedent to the effectiveness of this Guaranty, and this Guaranty is in full
force and effect and is binding on Guarantor as of the date written below,
regardless of whether Bank obtains collateral or any guaranties from others or
takes any other action contemplated by Guarantor.  Guarantor waives the benefit
of any statute of limitations affecting Guarantor's liability hereunder or the
enforcement thereof, and Guarantor agrees that any payment of any Indebtedness
or other act which shall toll any statute of limitations applicable thereto
shall similarly operate to toll such statute of limitations applicable to
Guarantor's liability hereunder.  The liability of Guarantor hereunder shall be
reinstated and revived and the rights of Bank shall continue if and to the
extent for any reason any amount at any time paid on account of any Indebtedness
guaranteed hereby is rescinded or must otherwise be restored by Bank, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, all as
though such amount had not been paid.  The determination as to whether any
amount so paid must be rescinded or restored shall be made by Bank in its sole
discretion; provided however, that if Bank chooses to contest any such matter at
the request of Guarantor, Guarantor agrees to indemnify and hold Bank harmless
from and against all costs and expenses, including reasonable attorneys' fees,
expended or incurred by Bank in connection therewith, including without
limitation, in any litigation with respect thereto.


4.           AUTHORIZATIONS TO BANK.  Guarantor authorizes Bank either before or
after revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor's liability hereunder, from time to time to:  (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Indebtedness, or any portion
thereof, or any other party thereto; and (e) apply payments received by Bank
from Borrower to any Indebtedness of Borrower to Bank, in such order as Bank
shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise.  Bank may without
notice assign this Guaranty in whole or in part.  Upon Bank's request, Guarantor
agrees to provide to Bank copies of Guarantor's financial statements.


5.           REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants
to Bank that: (a) this Guaranty is executed at Borrower’s request; (b) Guarantor
shall not, without Bank's prior written consent, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or a substantial or material
part of Guarantor's assets other than in the ordinary course of Guarantor's
business; (c) Bank has made no representation to Guarantor as to the
creditworthiness of Borrower; and (d) Guarantor has established adequate means
of obtaining from Borrower on a continuing basis financial and other information
pertaining to Borrower’s financial condition.  Guarantor agrees to keep
adequately informed from such means of any facts, events or circumstances which
might in any way affect Guarantor's risks hereunder, and Guarantor further
agrees that Bank shall have no obligation to disclose to Guarantor any
information or material about Borrower which is acquired by Bank in any manner.


6.           AFFIRMATIVE COVENANTS.  Guarantors covenant and agree that, so long
as the Indebtedness, or any portion thereof, remains outstanding, each Guarantor
shall provide Bank with all financial statements, fulfill all reporting
requirements, maintain the financial condition parameters and otherwise observe
and comply with all conditions applicable to Guarantors as set forth in Section
6 of the Bond Purchase Agreement, as the same may be modified or amended from
time to time; and such provisions are incorporated herein by this reference.


7.             NEGATIVE COVENANTS.  Guarantors each covenant and agree that, so
long as the Indebtedness, or any portion thereof, remains outstanding, each
Guarantor shall adhere to and comply with all negative covenants and conditions
set forth in Section 7 of the Bond Purchase Agreement, as the same may be
modified or amended from time to time, and all such provisions are incorporated
herein by this reference.
 
8.             GUARANTOR'S WAIVERS.


(a)           Guarantor waives any right to require Bank to: (i) proceed against
Borrower or any other person; (ii) marshal assets or proceed against or exhaust
any security held from Borrower or any other person; (iii) give notice of the
terms, time and place of any public or private sale or other disposition of
personal property security held from Borrower or any other person; (iv) take any
action or pursue any other remedy in Bank's power; or (v) make any presentment
or demand for performance, or give any notice of nonperformance, protest, notice
of protest or notice of dishonor hereunder or in connection with any obligations
or evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness guaranteed hereunder, or in connection with
the creation of new or additional Indebtedness.


(b)           Guarantor waives any defense to its obligations hereunder based
upon or arising by reason of: (i) any disability or other defense of Borrower or
any other person; (ii) the cessation or limitation from any cause whatsoever,
other than payment in full, of the Indebtedness of Borrower or any other person;
(iii) any lack of authority of any officer, director, partner, agent or any
other person acting or purporting to act on behalf of Borrower which is a
corporation, partnership or other type of entity, or any defect in the formation
of any such Borrower; (iv) the application by Borrower of the proceeds of any
Indebtedness for purposes other than the purposes represented by Borrower to, or
intended or understood by, Bank or Guarantor; (v) any act or omission by Bank
which directly or indirectly results in or aids the discharge of Borrower or any
portion of the Indebtedness by operation of law or otherwise, or which in any
way impairs or suspends any rights or remedies of Bank against  Borrower; (vi)
any impairment of the value of any interest in any security for the Indebtedness
or any portion thereof, including without limitation, the failure to obtain or
maintain perfection or recordation of any interest in any such security, the
release of any such security without substitution, and/or the failure to
preserve the value of, or to comply with applicable law in disposing of, any
such security; (vii) any modification of the Indebtedness, in any form
whatsoever, including any modification made after revocation hereof to any
Indebtedness incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon; or (viii) any requirement
that Bank give any notice of acceptance of this Guaranty.  Until all
Indebtedness shall have been paid in full, Guarantor shall have no right of
subrogation, and Guarantor waives any right to enforce any remedy which Bank now
has or may hereafter have against Borrower or any other person, and waives any
benefit of, or any right to participate in, any security now or hereafter held
by Bank.  Guarantor further waives all rights and defenses Guarantor may have
arising out of (A) any election of remedies by Bank, even though that election
of remedies, such as a non-judicial foreclosure with respect to any security for
any portion of the Indebtedness, destroys Guarantor's rights of subrogation or
Guarantor's rights to proceed against Borrower for reimbursement, or (B) any
loss of rights Guarantor may suffer by reason of any rights, powers or remedies
of Borrower in connection with any anti-deficiency laws or any other laws
limiting, qualifying or discharging Borrower’s Indebtedness, whether by
operation of Sections 726, 580a or 580d of the Code of Civil Procedure as from
time to time amended, or otherwise, including any rights Guarantor may have to a
Section 580a fair market value hearing to determine the size of a deficiency
following any foreclosure sale or other disposition of any real property
security for any portion of the Indebtedness.


9.           BANK'S RIGHTS WITH RESPECT TO GUARANTOR'S PROPERTY IN BANK'S
POSSESSION.  In addition to all liens upon and rights of setoff against the
monies, securities or other property of Guarantor given to Bank by law, Bank
shall have a lien upon and a right of setoff against all monies, securities and
other property of Guarantor now or hereafter in the possession of or on deposit
with Bank, whether held in a general or special account or deposit or for
safekeeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Guarantor.  No lien or right of
setoff shall be deemed to have been waived by any act or conduct on the part of
Bank, or by any neglect to exercise such right of setoff or to enforce such
lien, or by any delay in so doing, and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by Bank in writing.


10.           SUBORDINATION.  Any Indebtedness of Borrower now or hereafter held
by Guarantor is hereby subordinated to the Indebtedness of Borrower to
Bank.  Such Indebtedness of Borrower to Guarantor is assigned to Bank as
security for this Guaranty and the Indebtedness and, if Bank requests, shall be
collected and received by Guarantor as trustee for Bank and paid over to Bank on
account of the Indebtedness of Borrower to Bank but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.  Any notes or other instruments now or hereafter evidencing such
Indebtedness of Borrower to Guarantor shall be marked with a legend that the
same are subject to this Guaranty and, if Bank so requests, shall be delivered
to Bank. Bank is hereby authorized in the name of Guarantor from time to time to
file financing statements and continuation statements and execute such other
documents and take such other action as Bank deems necessary or appropriate to
perfect, preserve and enforce its rights hereunder.


11.           REMEDIES; NO WAIVER.  All rights, powers and remedies of Bank
hereunder are cumulative.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or
remedy.  Any waiver, permit, consent or approval of any kind by Bank of any
breach of this Guaranty, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing.


12           COSTS, EXPENSES AND ATTORNEYS' FEES.  Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with the enforcement of any of Bank's rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Guarantor or any other person or entity.  All
of the foregoing shall be paid by Guarantor with interest from the date of
demand until paid in full at a rate per annum equal to the  Bank’s Prime Rate in
effect from time to time plus 2.0%.


13.           SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without Bank's prior written consent.  Guarantor acknowledges that Bank has the
right to sell, assign, transfer, negotiate or grant participations in all or any
part of, or any interest in, any Indebtedness of Borrower to Bank and any
obligations with respect thereto, including this Guaranty.  In connection
therewith, Bank may disclose all documents and information which Bank now has or
hereafter acquires relating to Guarantor and/or this Guaranty, whether furnished
by Borrower, Guarantor or otherwise.  Guarantor further agrees that Bank may
disclose such documents and information to Borrower.


14.           AMENDMENT.  This Guaranty may be amended or modified only in
writing signed by Bank and Guarantor.


15.           OBLIGATIONS OF MARRIED PERSONS.  Any married person who signs this
Guaranty as a Guarantor hereby expressly agrees that recourse may be had against
his or her separate property for all his or her obligations under this Guaranty.


16.           APPLICATION OF SINGULAR AND PLURAL.  In all cases where there is
but a single Borrower, then all words used herein in the plural shall be deemed
to have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word "Borrowers" and the word
"Guarantor" respectively shall mean all or any one or more of them as the
context requires.


17.           UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor's full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law.  If any waiver or other provision of this
Guaranty shall be held to be prohibited by or invalid under applicable public
policy or law, such waiver or other provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such waiver or other provision or any remaining provisions of this Guaranty.


18.           GOVERNING LAW.  This Guaranty shall be governed by and construed
in accordance with the laws of the State of California.


19.           TERMINATION OF ORIGINAL GUARANTY.  As of the date of this
Agreement, the Continuing Guaranty dated as of January 26, 2007 executed by BAM,
American Internet Service, Inc, BCI, NetCentral, Inc. and Faithpoint, Inc. will
be deemed terminated and of no further force and effect.


20.           ARBITRATION.


(a)           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all claims, disputes and controversies between
or among them (and their respective employees, officers, directors, attorneys,
and other agents), whether in tort, contract or otherwise arising out of or
relating to in any way (i) the loan and related loan and security documents
which are the subject of this Guaranty and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or
(ii) requests for additional credit.


(b)           Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”).  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c)           No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d)           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e)           Discovery.  In any arbitration proceeding discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date and within 180 days of
the filing of the dispute with the AAA.  Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f)           Class Proceedings and Consolidations.  The resolution of any
dispute arising pursuant to the terms of this Guaranty shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.


(g)           Payment Of Arbitration Costs And Fees.  The arbitrator shall award
all costs and expenses of the arbitration proceeding.


(h)           Real Property Collateral; Judicial Reference.  Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures.  Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.


(i)           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the documents between the parties or the subject matter of
the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.


IN WITNESS WHEREOF, each undersigned Guarantor has executed this Guaranty as of
June 30, 2011.


“GUARANTOR”


Books-A-Million, Inc., a Delaware corporation


By:           /s/ Douglas G. Markham                          


Its:           Secretary                                                    



 
“GUARANTOR”


Booksamillion.com, Inc., an Alabama corporation


By:          /s/  Brian W. White                                   

 
Its:           Chief Financial Officer                             

 
“GUARANTOR”


BAM Card Services, LLC, a Virginia limited liability company



By:           /s/ Brian W. White                                    


Its:           Chief Financial Officer                               





 
 

--------------------------------------------------------------------------------

 
